Citation Nr: 0100573	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-03 394A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a compensable evaluation for non-Hodgkin's 
lymphoma.

2. Entitlement to service connection for dyesthesias in the 
hands, bilaterally, as secondary to service-connected 
disability of non-Hodgkin's lymphoma


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that reduced the veteran's rating 
for his service-connected non-Hodgkin's lymphoma (NHL) 
disease from 100 percent to noncompensable.  In November 
2000, the veteran was afforded a hearing before the 
undersigned Board member.

A statement received from the veteran, at his November 2000 
hearing, indicated that he was unable to work or earn a 
living due to his service-connected NHL disability.  He also 
appears to assert that numbness and tingling of his hands and 
feet were due NHL and, alternatively, to exposure to Agent 
Orange in service.  By these statements, the veteran may seek 
to raise claims for entitlement to service connection for 
peripheral neuropathy as due to exposure to Agent Orange or 
to a total rating based on individual unemployability due to 
service-connected disability.  As such, the RO may wish to 
contact the veteran and his representative to clarify his 
intent regarding these matters.


REMAND

The RO has rated the veteran's NHL as noncompensable based on 
its residuals. 

The veteran contends that the RO inappropriately evaluated 
his service-connected NHL disorder when it reduced his rating 
from 100 percent to noncompensable in 1997.  The decision to 
re-evaluate the disorder was appropriate, as required under 
38 C.F.R. § 4.117, Diagnostic Code 7715 (2000).  However, the 
file contains medical evidence from the veteran's private 
oncologist, G.S., M.D., dated in November 2000, indicating 
that, while the veteran did have a response to chemotherapy 
with stabilization of the disease, the veteran "did not have 
a complete remission of the disease as expected" and the 
disease evidently recurred.  According to the specialist, 
salvage chemotherapy was anticipated once a re-biopsy was 
performed.

Service connection for NHL was granted by the RO in April 
1996 with a 100 percent evaluation awarded effective from 
February 1996.  The relevant rating criteria for NHL are 
found under Diagnostic Code 7715 that indicates a 100 percent 
evaluation is assigned for non-Hodgkin's lymphoma shown as an 
active disease or during a treatment phase.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  A Note to Diagnostic Code 
7715 states that the 100 percent rating shall continue beyond 
the cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by a mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2000).  If there has been no local 
recurrence or metastasis, rate on residuals.  Id.

In 1997, the RO, appropriately, reevaluated the veteran's 
disorder and found that the veteran had completed treatment 
and the disease was no longer active.  The RO then went on to 
evaluate the disorder on the residuals, as required by the 
regulation.  

In the November 1997 rating action, the RO found that the 
veteran's NHL was inactive and there was no medical evidence 
of significantly disabling residuals.   

In this case, the RO proposed, in September 1997, to reduce 
the schedular rating for the veteran's service-connected NHL 
from 100 percent to noncompensable.  The veteran's rating was 
not stabilized for a period of five years, or more, so the 
provisions of 38 C.F.R. § 3.344 (2000) do not apply.  

However, the provisions of 38 C.F.R. § 3.105 requiring notice 
do apply.  The appellant was notified of this proposed 
reduction in September 1997.  He was also notified that he 
had 30 days to request a hearing and 60 days to submit 
additional evidence.  He did not submit any such evidence 
but, in October 1997, requested a hearing.  In an October 
1997 letter, the RO advised the veteran that the hearing he 
requested was scheduled in November 1997, but he failed to 
appear.  Although the veteran did request a hearing, there is 
no indication that he submitted additional medical evidence 
within the 60-day time frame.

Therefore, by a rating action dated November 1997, the RO 
reduced the veteran's benefits.  He was notified of this 
reduction by letter dated November 1997.  Accordingly, making 
the reduction effective from February 1998 was proper under 
the regulation.

The veteran's January 1998 statement objecting to the 
reduction was treated as a notice of disagreement.  A 
statement of the case was developed in February 1998 that 
reiterated the criteria considered in the November 1997 
rating action, essentially Diagnostic Code 7715, and included 
the criteria for rating Hodgkin's disease, set forth at 
38 C.F.R. § 4.117, Diagnostic Code 7709 (2000).

In March 1998, the veteran filed his substantive appeal, 
objecting to the lower rating and requested a personal 
hearing at the RO that was held later that month.  At that 
hearing he submitted a February 1998 statement from Dr. G.S.  
She said that the veteran's disease was stable but he had 
persistent lymphadenopathy and his type of lymphoma had a 
high recurrence rate.  According to the specialist, the 
veteran experienced effects of weakness, tiredness and 
neuropathy that seemed to be related to chemotherapy.  The 
oncologist noted that the veteran worked as a builder and 
that, due to the side effects of his disease, the veteran was 
unable to perform his job as a builder.

The RO requested and received additional medical records from 
Dr. GS, dated through February 1998.  

The RO developed a supplemental statement of the case, dated 
April 1998.  It continued the noncompensable disability 
evaluation for the veteran's residuals from his NHL, but 
appears to attribute the rating to anemia, thrombocytopenia 
and aplastic anemia, rated under 38 C.F.R. § 4.117, 
Diagnostic Codes 7700, 7705, 7716 (2000).

As noted above, at the November 2000 Board hearing, the 
veteran provided a statement from his oncologist, to the 
effect that the veteran did not have a complete remission 
from mantle cell lymphoma.  Salvage chemotherapy was planned 
once a re-biopsy was performed.  The veteran testified that 
the biopsy was to be performed before December 1st and would 
determine his future treatment.  However, a copy of the 
biopsy report is not of record and the Board believes efforts 
should be made to obtain it prior to consideration of the 
veteran's claim.

It is necessary that a determination be made as to all the 
manifestations of the service-connected disorder.  

The veteran contends, in effect, that he currently suffers 
from residuals of NHL that warrant a 100 percent rating and 
these residuals are certainly more disabling than the 
currently assigned noncompensable rating.  In written and 
oral argument, he asserts that he suffers from specifically 
identifiable symptomatic residuals of NHL, namely, weakness, 
tiredness, and neuropathy and mouth lesions secondary to 
chemotherapy.  The veteran also indicated that the NHL 
disability affected his sexual relationship with his wife.

The veteran was last examined by VA in June 1997 and the 
Board believes that, in light of the above, he should be 
afforded a new VA examination to assess the current 
manifestations of his service-connected disability, prior to 
consideration of the claim on appeal.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Finally, the Board notes that, in an October 2000 rating 
decision, the RO denied the veteran's claim for service 
connection for dyesthesias in the hands, bilaterally, as 
secondary to the service-connected disability of non-
Hodgkin's lymphoma.  However, in the lengthy written 
statement submitted at his November 2000 Board hearing, the 
veteran reported numbness and tingling problems with his 
hands and feet that affected his ability to produce custom 
cabinets, indicated that he recently learned that Agent 
Orange caused peripheral neuropathy and asked "[w]hy was the 
claim for this denied?"  The Board construes the veteran's 
query as a timely notice of disagreement.  See Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret 
a written communication which may constitute a notice of 
disagreement under the law.)  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999)(The notice of disagreement initiated review 
by the Board of the RO's denial of the claim and bestowed 
jurisdiction on the court; the Board should have remanded 
that issue to the RO, for issuance of a statement of the 
case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should take appropriate action 
in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (where a service-
connected disability causes an 
increase in, but is not the proximate 
cause of, a nonservice-connected 
disability, the veteran is entitled to 
service connection for that 
incremental increase in severity 
attributable to the service-connected 
disability) to include the issuance a 
statement of the case regarding the 
issue of entitlement to service 
connection for dythesthesias in the 
hands, bilaterally, as secondary to 
service-connected disability of NHL.  
If, and only, if the veteran completes 
his appeal by filing a timely 
substantive appeal on the 
aforementioned issue should this claim 
be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

2. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, since November 2000.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event, the RO should 
specifically attempt to obtain a copy 
of all records pertaining to any 
recently performed re-biopsy of the 
veteran.

3. Then, the RO should afford the veteran 
appropriate examination(s) to 
determine the nature, extent, and 
degree of severity of any and all 
disorders found to be residuals of 
non-Hodgkin's lymphoma.  The claims 
folder and a copy of this REMAND 
should be made available to the 
examiner(s) prior to the 
examination(s) and the examiner(s) 
review should be noted in the 
examination report.  All tests and 
studies deemed necessary, including 
laboratory tests, should be performed 
to identify and evaluate any and all 
specific manifestations of residuals 
of non-Hodgkin's lymphoma.  All 
clinical findings should be reported 
in detail.  The examiner(s) are 
requested to specifically describe and 
comment on the effects of any disorder 
deemed to be a residual of the 
service-connected non-Hodgkin's 
lymphoma on the veteran's ordinary 
activity and on how it impairs him 
functionally, especially in the work- 
place.

4. Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered. 

5. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
(compensable) rating for non-Hodgkin's 
disease may now be granted.  If 
appropriate, a staged rating as 
contemplated by the court in Fenderson 
v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, 
separate or "staged" ratings may be 
assigned for separate periods of time 
based on the facts found) rather than 
a claim for an "increased rating", 
should be considered.  Any percentage 
disability ratings assigned should 
reflect consideration under 38 C.F.R. 
§ 4.117, Diagnostic Code 7715 (2000) 
and other appropriate codes.  In 
adjudicating the claim, the RO should 
consider whether the evidence and 
clinical findings warrant assignment 
of a separate disability rating under 
a separate Diagnostic Codes for any 
disabilities diagnosed to be a 
residual of NHL.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





